 

Exhibit 10.1

 

INDOOR HARVEST CORP.

 

and

 

FINCANN

 

and

 

JOINT VENTURE

 

with

 

LIMITED ACQUISITION

 

AGREEMENT

 

   

 

 

JOINT VENTURE WITH LIMITED ACQUISITION AGREEMENT

 

EFFECTIVE DATE ON SIGNATURE PAGE BELOW

 

ARTICLE 1 THE PARTIES

 

By Way of Mutual Negotiation, the PARTIES identified and signing below confirm:

 

1. Fincann,

 

a corporation organized under the laws of State of New York (“FINCANN”),

 

— and—

 

2. Indoor

 

a corporation organized under the laws of State of Texas (“INDOOR”)

 

—and—

 

3. Joint Venture, to be named,

 

a corporation to be organized under the laws of Wyoming (“JOINTVENTURE”), to be
the joint venture entity, to be owned 51% by INDOOR and 49% by owners of
FINCANN.

 

The Parties are mutually acting to further the goals of the joint Venture stated
herein, for the planning, funding, development, building, creation and operation
of the Joint Venture.

 

   

 

 

ARTICLE 2 INTRODUCTION

 

This Agreement (“AGREEMENT”) sets forth the intentions, to be converted into
further agreements in stages noted below, and certain arrangements, by which the
parties, wish to

 

further negotiations,

confirm contract and closing terms,

plan Project related matters, including to eventually prepare and sign more
agreement(s) and related documents,

conduct ongoing discussions, and

work together to achieve the goals, the primary one being the planning,
development, and operation of the Joint Venture.

 

ARTICLE 3 NATURE OF THIS DOCUMENT

 

If executed by the Parties below, this AGREEMENT the parties’ mutual intention
to consummate the transactions on the terms and subject to the conditions
described herein, such expressions are dependent upon an eventual joint venture
agreement being fully executed. The parties shall cooperate with one another to
facilitate the matters herein and this includes establishing the protocols by
which the transactions will be accommodated.

 

   

 

 

ARTICLE 4 THE JOINT VENTURE, PLANS AND TERMS

 

The following sets forth the terms pertaining to our proposed transactions:

 

1. Parties Summary

 

A. INDOOR Summary Introduction.

 

INDOOR, through its brand name Indoor Harvest®, is focused on leveraging
technology and planning on Vertical Farming, Building Integrated Agriculture,
Controlled Environment Agriculture and Aeroponic Cultivation technology with
other synergistic enterprises in the Cannabis industry as part of its new 2020
merger and acquisition or an M&A/vertical integration strategy. INDOOR seeks to
continue to look for partners and opportunities to refine the development and
commercialization of high pressure Aeroponic Cultivation technology. At the same
time, it is aggressively positioning the Company as an integrated consolidation
platform offering other cannabis companies the opportunity to be part of a
bigger play, sharing intellectual capital, technology, access to new capital
markets and liquidity for investors. The focus is aggregating and integrating
early stage cannabis companies focused on Genetics, Tissue Culture, Controlled
Environment Ag technologies, including high pressure Aeroponic Cultivation,
Micropropagation and Cultivation operations.

 

B. FINCANN Summary Introduction.

 

FINCANN advises it operates a network of cannabis-friendly U.S.-based financial
institutions which service all segments of the multi-billion dollar cannabis
industry. FINCANN supports the initial onboarding and due diligence phases to
cost-effectively achieve a principal goal: stable, transparent, and simplified
banking. Through FINCANN’s growing consortium of financial institutions,
marijuana-related businesses (MRBs) in plant-touching and ancillary roles can
access basic banking services without complicated workarounds. By obtaining a
banking or merchant processing account through FINCANN, business owners no
longer need to worry that they’ll lose their bank account or merchant processing
services. By opening a bank account through FINCANN, the financial institution
knows from the get-go that the business is in the cannabis industry, providing
peace of mind for business owners whose accounts have been closed on them all
too often, while eliminating the headache of searching for new financial
solutions multiple times per year.

 

   

 

 

C. JOINTVENTURE Summary Introduction.

 

JOINTVENTURE will be a corporation organized as a State of Wyoming corporation.
Wyoming currently offers a variety of advantages over traditional corporate
finance venues, like Delaware and Nevada.

 

2. Parties/Structure/Agreements

 

A. The Parties “FINCANN,” “INDOOR,” and “JOINTVENTURE” are parties to this
AGREEMENT.

 

B. No other persons or firms are parties unless named and signing below. Though
other persons or firm may become involved in the Joint Venture, the Parties to
this AGREEMENT and the planned Joint Venture relationship are as expressed
herein to be effective as finalized within the Agreement.

 

C. As discussed below, the Parties anticipate a Joint Venture Agreement, with
operating agreement component in the nature of a joint venture, thus a Joint
Venture Agreement, accompanied by a stock exchange provision or agreement, and
an Option Agreement or section, all together being the Agreement referenced
herein. (Option Agreement portion will be to supply a right and formula,
acceptable to FINCANN, for INDOOR through the JOINTVENTURE to acquire a larger
percentage of FINCANN).

 

3. The Deal

 

A. The specific Parties intend to form a Joint Venture, by way of the Agreement
and related documents, those Parties being (1) JOINTVENTURE to be more formally
named, herein being the Joint Venture entity, and (2) INDOOR being 51% owner of
JOINTVENTURE and (3) FINCANN being the other 49% owner of JOINTVENTURE
effectively at Closing.

 

   

 

 

B. The following summarizes the transactions, terms, and conditions, that will
be specified in the Agreement:

 

1. INDOOR will file for the creation of the JOINTVENTURE entity. Initially,
until “Closing,” of the Agreement, JOINTVENTURE will be a subsidiary of each of
the parties. INDOOR management will initially act to set the management of
JOINTVENTURE, this to change as the parties agree, at Closing per the Agreement.

 

2. INDOOR will draft the Agreement including ancillary documents, and circulate
these and reasonable redrafts to the Parties for comments and eventual signing
and approval. INDOOR, JOINTVENTURE and FINCANN will sign the Agreement, that
will contain the transactions and pre-closing, closing and post-closing
activities spelled out.

 

3. As part of the establishment of the JOINTVENTURE, INDOOR will contribute a
percentage of its issued common stock and FINCANN will do the same, such shares
to be held by the JOINTVENTURE. It is anticipated the percentage will be 4.9
percent, up to 9.9 percent. The JOINTVENTURE will issue INDOOR a total of 51
percent of its common stock and issue FINCANN 49 percent of its common stock.
This will be done through a share exchange section or agreement, among the
parties, as part of the Agreement, for each Company becoming a shareholder to
exchange their shares for shares of the Venture.

 

   

 

 

4. The principal elements of the transaction/relationship shall be as follows:

 

a. Ownership and Planning. The Parties will jointly own JOINTVENTURE and
establish a formal business plan and operational protocols.

 

b. Public Filings/Releases. INDOOR will take the lead to establish the
structure, the Venture, the documents and most public Company related promotion
or disclosure, such as SEC filings and press releases, and discussions with
financial sources. FINCANN can cooperate and may also send out releases in
conformity with mutual guidance.

 

c. Capital Raising. As to financial sources, the goal is to achieve funding
deals for INDOOR, FINCANN and or JOINTVENTURE utilizing the joint plans of the
Parties, with use of proceeds of funding to be treated by a formula in the
Agreement so that FINCANN obtains capital to help in its plans also. The
JOINTVENTURE will establish a protocol that a percentage of capital raise will
go to FINCANN.

 

   

 

 

d. Cross-Marketing. The Parties will promote their businesses to others
including potential investors. INDOOR as a public company will strive to use its
market and contacts to generate funding for the JOINTVENTURE that will include
specific funding of FINCANN for its business pursuits. As INDOOR seeks
additional synergistic acquisitions or ventures, it will introduce those to
FINCANN for potential services and deals with FINCANN that will be beneficial to
the Parties for fees and or by way of ownership in the JOINTVENTURE.

 

e. Acquisition. INDOOR, via the Venture, will effectively undertake a limited
acquisition of FINCANN, by ownership of stock. The Parties may discuss board
seats, and the like. Additionally, FINCANN will, under the Agreement, mutually
set terms with INDOOR as to a more material acquisition of FINCANN in stages,
that initially may include a percentage under audit requirements, and then a
higher percentage, with the Parties to set valuation and terms in the Agreement.

 

5. Under the Joint Venture, each Party will have certain rights and duties,
independent of one another in certain matters, and mutual in others, so they
independently and or jointly at times, strive to accomplish the goals. This is
not a partnership.

 

6. The Parties will use the Joint Venture entity to conduct efforts by way of
the Agreement. The Parties will set forth their agreements and expectations
within the Agreement of joint Venture. As part of the Agreement, the entity will
hold assets, engage employees, maintain facilities, and or as agreed.

 

   

 

 

7. The goals of the Venture are to be finalized in the Agreement, but include
the pursuit, expansion, and mutual marketing assistance, of the Parties relative
to the businesses of INDOOR and FINCANN.

 

8. Parties will confirm, cooperative resources, and funding of the Venture and
operations by INDOOR or through INDOOR investors, utilizing common stock of
INDOOR for capital raise from qualified investors. This may be through a
Regulation A offering, private placement, or otherwise. INDOOR and JOINTVENTURE
will contribute shares of common stock of INDOOR and or JOINTVENTURE for
funding.

 

ARTICLE 5 MISC.

 

1. Timing.

 

It is anticipated the Joint Venture Agreement will be drafted in approximately
30 days from the execution of this AGREEMENT. Pending drafting, there will be
discussions and exchange of information and ideas. The Parties will seek to sign
in March, 2020.

 



 

 

 

2. Preparation.

 

From today, the parties will proceed in good faith to negotiate the terms of a
mutually acceptable Agreement containing such covenants, representations,
warranties and conditions as are customary in transactions of this type, but
including the specific matters described herein. Details of the transaction will
be set in the Agreement and the Parties agree to try and enter into said
Agreement within the time table set out herein. Failure to enter into the
agreement shall not be actionable against any of the parties hereto, except that
the Parties shall be responsible for their obligations under the BINDING
sections herein.

 

3. Conditions.

 

Conditions to closing, to be contained in the Agreement, will include conditions
customary or appropriate for transactions of this type, including without
limitation, (a) satisfaction with the results of its due diligence review, (b)
the execution of mutually agreeable legal documentation, and (d) the execution
of mutually agreeable ancillary documentation.

 

4. Closing.

 

Closing of the Agreement shall occur at such time and place as the parties agree
in the Agreement, projected as March,2020.

 

   

 

 

5. Press Releases.

 

The Parties to this AGREEMENT may release public information about this
Agreement (it is contemplated that Indoor will need to disclose the matter given
it is a publicly trading company).

 

6. Exclusive Period.

 

FINCANN agrees for itself and binding its owners, from this date and until the
earlier to occur of (i) the date the Parties agree in writing to terminate the
negotiations and this AGREEMENT, or (ii) the close of business on March 6, 2020,
FINCANN and owners will not, nor will it permit any of its affiliates,
management or agents or representatives, to participate in any agreement
contradicting this AGREEMENT items. This Agreement does NOT stop FINCANN from
attempting to obtain capital or do mergers or other deals with others.

 

7. Fees and Expenses.

 

INDOOR, through its counsel, will undertake the burden and expense of preparing
the Joint Venture Agreement for presentation to FINCANN, and otherwise each
Party is responsible for its own fees and expenses to enter into this AGREEMENT
but terms may be reached for fees and expenses coverage moving forward up to the
Agreement and the Agreement will address matters thereafter.

 

   

 

 

8. Miscellaneous. BINDING.

 

A. There are no third party beneficiaries of this document.

 

B. All Parties have represented to each other that no brokers or finders have
been employed who would be entitled to a fee by reason of the transaction
contemplated by this AGREEMENT. If however a Party contracts to pay any fees
then it, not the other Parties, will pay, provided only legal fees can be paid.

 

C. This AGREEMENT may not amended except by a written instrument setting forth
as an express purpose of the amendment, which written instrument is duly
executed by all Parties or their respective heirs, successors, assigns or legal
or personal representatives.

 

D. The failure or delay of any party at any time or times to require performance
of any provision or to exercise its rights with respect to any provision hereof,
shall in no manner operate as a waiver of or affect such party’s right at a
later time to enforce the same. No waiver is valid unless in writing signed by
the Party making the waiver.

 

E. Any notice, communication, request, reply or advice (hereinafter severally
and collectively called “Notice”) in provided or permitted to be given, shall be
made or be served by delivering same by overnight mail or by delivering the same
by a hand-delivery service, or by formal email, such Notice shall be deemed
given when so delivered.

 

F. Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and may be signed by fax.

 

G. Assignment. This AGREEMENT is not assignable without the written consent of
the Parties.

 

   

 

 

CONFIDENTIAL INFORMATION BINDING

 

A Party may supply the other valuable “Confidential Information” which is deemed
current or future strategies, marketing plans, funding sources, or customer
related. Funding sources include finders, brokers, investors, and potential
investors. The receiving party will not use, disseminate, copy, reproduce, or in
any way disclose any Confidential Information to any person, firm or business,
or otherwise, except to the extent necessary for the performance under this
AGREEMENT or as required by INDOOR as part of public company duties. Upon demand
of either Party, and also on any termination of the relationship between the
Parties, or this AGREEMENT, any and all Confidential Information and any
reproduction, copy, photo or otherwise, shall be immediately returned in full to
the supplying Party.

 



 

 

 

SIGNATURE PAGE

 

Effective Date: March 5, 2020

 

The above is binding with or without the signatures of JOINTVENTURE, to be
named.

 

Signatures/ON FILE

 

   

 